Citation Nr: 1400731	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent for right wrist arthritis status post open reduction fixation with residuals scars.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1983 and from July 1987 to February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

In a November 2013 written brief, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in the rating action on appeal in connection with the rating criteria applied by the RO.  As the May 2010 rating decision is on appeal, and therefore not final, a claim for CUE is premature.  

The issue of entitlement to an initial rating in excess of 30 percent for right wrist arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has manifested no more than Level I impairment in the right ear and Level I impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment records.  The Veteran underwent VA examinations in March 2010 and in December 2012 which are adequate for rating purposes:  the examiners elicited a medical history from the Veteran, and conducted the appropriate examinations, and the Veteran has not contended that the examinations were inadequate.  The Board acknowledges that the December 2012 examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history.  As this is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II.  Higher Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Analysis 

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable, effective December 2009.  The Veteran seeks a higher initial rating. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  Specifically, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, 38 C.F.R. § 4.86 is inapplicable, and his bilateral hearing loss is to be rated by the usual method.

The Veteran underwent a VA audiological examination in March 2010.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
55
60
LEFT
0
5
15
55
85

The puretone average for the right ear was 33 dB, and for the left ear was 40 dB.  Speech recognition was 96 percent in both ears.  The examiner noted the Veteran's chief complaint was "hard of hearing."  He reported difficulty hearing conversationally and having to turn the volume up on the television to hear.  

The March 2010 examination results correlate with Level I impairment in the right ear and left ear.  38 C.F.R. § 4.85, Table VI (2013).  Using Table VII, these results warrant a 0 percent (noncompensable) rating. 

The Veteran was evaluated again in December 2012.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
65
LEFT
15
15
25
60
90

The puretone average for the right ear was 38 dB and the puretone average for his left ear was 48 dB.  The examination report contains speech discrimination scores of 96 percent in both ears.  The Veteran reported that his hearing is "just getting worse and worse."  He had difficulty hearing in daily conversation, turned up the volume on the television and had to ask people "over and over" what they said.  

The December 2012 examination results correlate with Level I impairment in the right ear and left ear.  38 C.F.R. § 4.85, Table VI (2013).  Applying these results to Table VII, a compensable rating is not warranted.

The Board is mindful that an audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The March 2010 and December 2012 VA examiners noted the Veteran's difficulty in hearing daily conversations and listening to the television.  The Board finds these descriptions sufficiently comply with 38 C.F.R. § 4.1, 4.2, 4.10.

Because the March 2010 and December 2012 audiometric examination results do not warrant a compensable rating for service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

The Board considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The March 2010 and December 2012 VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability.  Hence further consideration of TDIU is not warranted. 

ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks a higher initial rating for his service-connected right wrist arthritis, which is currently evaluated at 30 percent disabling under Diagnostic Code 5213.  The Veteran was afforded VA examinations for his right wrist in February 2010 and in December 2012.  The Veteran's supination and pronation ranges of motion were measured during the February 2010 examination, but not in the December 2012 examination.  Such limitations in motion may merit higher ratings under DC 5213.  See 38 C.F.R. § 4.71a.  Furthermore, the Veteran's representative argued in a November 2013 brief that the Veteran's supination and pronation ranges have worsened since the February 2010 exam.  As such, VA is required to afford the Veteran a VA examination to assess the current nature, extent, severity and manifestations of his service-connected right wrist disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right wrist disability.  All studies deemed necessary should be completed.  The claims file and all pertinent records must be made available to the examiner for review in conjunction with the examination. 

The examiner should specifically describe the degree of disability present in the Veteran's right wrist, including range of motion testing of pronation and supination of the right forearm.  The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right wrist.  If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, it shall be indicated whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner shall express any such additional functional loss in terms of additional degrees of limited motion. 

2. Then, the RO should readjudicate the claim on the merits.  If the benefits remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


